DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed November 22, 2021.
Claims 1-3, 5-12, 15-17 and 20 are pending.
Claims 4, 13, 14, 18 and 19 have been canceled.
Claims 21-25 have been withdrawn.
Claims 1-3, 5-12, 15-17 and 20 have been examined.

Response to Arguments
With respect to Claim Rejections - 35 U.S.C. 112(a):
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the previous rejection is withdrawn.  However, Applicant’s amendments have necessitated new rejections under this ground.

With respect to Claim Rejections - 35 U.S.C. 112(b):
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the previous rejection is withdrawn.  However, Applicant’s amendments have necessitated new rejections under this ground.
With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks Made in an Amendment (pages 8-9):
“These new recitations in combination with the previously amended recitation of "journal circuitry, coupled with the communication circuitry, to create a journal of the sharing of a proximity record of the apparatus with one or more other apparatuses located within a wireless transmission range to the apparatus, and the receipt of one or more other proximity records from  
the one or more other apparatuses, the journal including a unique identifier for each proximity record" and "wherein each proximity record in the journal is useable as evidence to prove the apparatus's location to a product or service provider, to engage in a product or service transaction with the product or service provider" clearly tie claim 1 to a practical application. Independent claims 11 and 16 have similarly been amended to recite practical applications. As discussed in the Background section, with the increase in online transactions for products and/or services, increasingly transaction parties are interested in authenticating their counterpart parties, e.g., through their locations, prior to engaging in the product/service transactions. However, prior art location based authentications have numerous disadvantages. The claimed approach, using "device proximity records" of which devices have been proximally located to a device, stored in a "distributed ledger of device proximity," as evidence of the location of device, provides a novel and secure/reliable' improvement over the prior art, solving the prior art problems. 
Even if we are to ignore the foregoing, as discussed further in detail below, the recited "device proximity records" is novel and non-obvious over the prior art. Thus, claim 1 recites significant more. Accordingly, all claims are directed towards eligible matters even if analyzed under step 2 of the Alice/Mayo test. Reconsideration and withdrawal of the § 101 rejection is respectfully requested”

Applicant’s arguments with respect to 35 USC § 101 rejection are persuasive. Additionally, Applicant’s amendments to the claims have overcome this ground of rejection. According, 35 USC § 101 rejection is withdrawn. 

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim 1-3, 5-12, 15-17 and 20 have been considered but are moot in view of new grounds of rejection initiated by Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, recites “wherein the apparatus is to transmit, with the communication circuitry, proximity records with unique and constantly changing identifiers” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the proximity records with unique and constantly changing identifiers is performed. The originally-filed specification discloses, mobile device 302c may broadcast proximity records with a unique and constantly changing identifier (not identifiers), see paragraph [0048], “As a further example, mobile device 302c may broadcast proximity records with a unique and constantly changing identifier. Thus, the proximity records of mobile device 302c received by mobile devices 302a and 302d, and in turn the journal entries posted by them into distributed ledger 310 will include the constantly changing identifiers of mobile device 302c. Resultantly, none of mobile devices 302a and 302d-302h will be able to build a proximity device graph that tracks mobile device 302c” However, the originally-filed specification fails to disclose how the proximity records with unique and constantly changing identifiers is performed. For these reasons, the originally-filed specification fails to adequately describe claims 1, 11 and 15 and its dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 5-12, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the journal including a unique identifier for each proximity record”. However, the claim further recites “wherein the apparatus is to transmit, with the communication circuitry, proximity records with unique and constantly changing identifiers.” It is unclear to a person of ordinary skill in the art, if the constantly changing identifiers is referring to the identifier of each proximity record or if the constantly changing identifiers is referring to the identifiers in the record (e.g., identifiers of mobile device). For the purpose of compact persecution, Examiner interprets the constantly changing identifiers as constantly changing identifiers of mobile device. Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification. Examiner notes, claim 1 limitation recites “wherein the apparatus is to transmit, constantly changing identifiers”. The originally-filed specification discloses, see paragraph [0048], “Thus, the proximity records of mobile device 302c received by mobile devices 302a and 302d, and in turn the journal entries posted by them into distributed ledger 310 will include the constantly changing identifiers of mobile device 302c. Therefore, Examiner interprets the constantly changing identifiers as constantly changing identifiers of mobile device.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari et al. (US 20160261979 A1, “Vaccari”) in view of Michael Laine Glasgo (US 20140337232 A1 to, “Glasgo”) in view of Reyes et al. (US 9432808 B1, “Reyes”) further in view of Gopalan et al. (US 20070049297 A1, “Gopalan”).

Regarding claims 1, 11 and 16: Vaccari discloses: A method for an apparatus to engage in a product or service transaction with a product or service provider, comprising:
creating, by the apparatus, a proximity record of the apparatus (Vaccari [0063], “…the location logging component 440 may therefore have been generated based on radio device activation performed exclusively on behalf of one or more other applications on the mobile device 120 distinct from the client application 210…”, [0061], “The location logging component 440 may be generally arranged to perform location requests and receive locations from the location utility 220. The location logging component 440 may be arranged to log received locations for eventual reporting to the client location monitoring server 110.”), (See also paragraphs [0099], [0061] and [0063] and Fig. 4 and Fig. 8 and related text);
sharing, by the apparatus, the proximity record of the apparatus with one or more other apparatuses located within a wireless transmission range to the apparatus by directly transmitting the proximity record to each of the one or more other apparatuses [contact information] (Vaccari [0087], “a first user 125 and a second user 725 may respectively use a first mobile device 120 and a second mobile device 720 within sufficient proximity to use a peer-to-peer radio connection 730 to communicate. The peer-to-peer radio connection 730 may be established between the first mobile device 120 and the second mobile device 720 and used to communicate location information between the first mobile device 120 and the second mobile device 720.”, [0090], “The peer-to-peer radio connection 730 may be used by the first mobile device 120 to transmit its location 380 to the second mobile device 720. The second mobile device 720 may transmit the location 380 of the first mobile device 120 to the client location monitoring server 110 using a radio device that uses more power than expended to perform the peer-to-peer radio connection 730.”), (See also paragraphs [0087], [0088], [0090], [0092-0093] and Fig. 7 and related text);
receiving, by the apparatus directly from the one or more other apparatuses, one or more other proximity records of the one or more other (Vaccari [0088], “…the first mobile device 120 may receive the location of the second mobile device 720 over the peer-to-peer radio connection 730 and use the location of the second mobile device 720 as a proxy for the location of the first mobile device 120…”), (See also paragraphs [0087], [0088], [0090] and [0092-0093] and Fig. 7 and related text);
determining, by the apparatus, a geolocation of each of the one or more apparatuses from which a proximity record is received based at least in part upon the apparatus's geolocation (Vaccari [0092], “the first mobile device 120 and the second mobile device 720 may determine the location 380 and the other perform the network transaction of reporting the location 380 to the client location monitoring server 110 on behalf of both mobile devices. Where the two mobile devices are responding to location requests specifying different accuracies, the mobile device with the higher requested accuracy may perform the location determination with the mobile device with the lower requested accuracy performing the network activity. Where more than two mobile devices are sharing determined locations and/or grouping the transmission of their location to a client location monitoring server 110 any division of responsibility for location determination and network exchange may be performed.”), (See also paragraphs [0092]-[0093], [0018] and [0023]);
Examiner’s Note: claim 11 recites “determining, by the apparatus, a geolocation of each of the one or more apparatuses from which a proximity record is received based at least in part upon the apparatus's geolocation.” this is nonfunctional descriptive material as it only describes data values (e.g., geolocation), while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.
creating, by the apparatus, a journal from the shared proximity record, received proximity records, and determined geolocations, the journal including a unique (Vaccari [0041], “…The request response 370 may include a plurality of locations of the mobile device 120. For instance, the request response 370 may include a history of locations of the mobile device 120. The mobile device 120 may maintain a history of determined locations, each associated with a particular time of determination and degree of accuracy….The mobile device 120 may maintain knowledge of which locations from its history have already been communicated to the client location monitoring server 110 and only transmit locations not previously transmitted.” [0061], “Upon determining a location 380 for the mobile device 120 the location utility 220 may reference a location-update registry and inform every application listed in the registry that a location update has been performed.” [0031], “Location-based services system 100 may include an authorization server (or other suitable component(s)) that allows users to opt in to or opt out of having their actions logged by location-based services system 100 or shared with other systems”, [0092], “In these cases, one of the first mobile device 120 and the second mobile device 720 may determine the location 380 and the other perform the network transaction of reporting the location 380 to the client location monitoring server 110 on behalf of both mobile devices. Where the two mobile devices are responding to location requests specifying different accuracies, the mobile device with the higher requested accuracy may perform the location determination with the mobile device with the lower requested accuracy performing the network activity. Where more than two mobile devices are sharing determined locations and/or grouping the transmission of their location to a client location monitoring server 110 any division of responsibility for location determination and network exchange may be performed.”), (See also paragraphs [0031], [0041], [0061]-[0063] and [0092]); and
posting (e.g., transmitting), by the apparatus, the journal, into a distributed ledger of device proximity jointly hosted by a plurality of servers external to the (Vaccari [0090], “…In some cases, the location 380 may be transmitted to the client location monitoring server 110 in a network transaction that also include a location of the second mobile device 720.”), (See paragraphs [0030], [0041] and [0087-0092] and Fig. 7 and Fig. 10 and related text);
wherein each proximity record in the journal is created to be useable as evidence to prove the location of the apparatus […] (See paragraph [0091-0093] and Fig. 7 and Fig 10 and related text.

Vaccari does not expressly disclose: to engage in a product transaction with the product or service.
However Glasgo discloses: 
to engage in a product or service transaction with the product or service provider (See paragraph(s) [0090] and [0100-0102] and Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaccari with Glasgo to include features such as sharing location data with proximity devices to authenticate for a product or services to enhance security during transaction authentication.
Examiner’s Note: Glasgo also discloses: A method for an apparatus to prove its location, comprising:
creating, by the apparatus, a proximity record of the apparatus (See paragraphs [0094], [0096], [0098] and [0100], [0105]  and Fig. 8 and related text)
sharing, by the apparatus, the proximity record of the apparatus with one or more other apparatuses located within a wireless transmission range to the apparatus by directly transmitting the proximity record to each of the one or more other apparatuses (See paragraphs [0094], [0096], [0098] and [0100], [0105]  and Fig. 8 and related text);
posting (e.g., transmitting), by the apparatus, the journal, into a distributed ledger of device proximity jointly hosted by a plurality of servers external to the apparatus (See paragraph(s) [0094], [0096], [0098] and [0100], [0105]  and Fig. 8 and related text);

Vaccari discloses, comparing location (Vaccari [0076], “The client application 210 may receive a new location 380 for the mobile device 120 from the location utility 220 that, as compared to a previously-received location of the mobile device 120, indicates that a particular change in location of the mobile device 120. The magnitude of the change in location may correspond to a geographic distance between the new location 380 and the previous location. This magnitude of the change in location may be compared to one or more delay distances included in the location request 360. Where the magnitude of the change in location exceeds one or more delay distances, the location 380 may be immediately reported to the client location monitoring server 110 even where this would result in the client application 210 being responsible for the activation of a radio device”).
Vaccari does not expressly disclose, comparing the proximity record to a corresponding record.
However, Reyes discloses:
comparing the proximity record to a corresponding record (Reyes Col. [27] LN [43] – Col. [28] LN [1-5], “The proximity detection system may initially access a student profile after detecting proximity data to determine student information such as “student name,” and “student ID,” and then may compare the student information with the examination roster to determine “verification.” For example, in response to determining that the proximity data indicating the current room for the student “John Doe” matches the examination information in the examination roster, the exam verification data may indicate a “match,” indicating that the student “John Doe” has shown up to the correct examination and examination room. In instances where the proximity data for a student does not match the examination information specified within the examination roster, the proximity detection system may also determine whether the student is in the wrong room or the examination. For example, based on comparing the room number of exam room 1100 and the room identified by the examination roster as being associated with the student “Jane Doe,” the proximity detection system may determine that the student “Jane Doe” is in the wrong classroom. In other instances, the proximity detection system may also compare the examination associated with the exam room 1100 with the examination specified by the examination roster for the student associated with the client devices 1110(a)-1110(b). For example, based on comparing the identified examinations, the proximity detection system may determine that the student “John Smith” is not in the correct examination in the exam room 1100, “Psychology 100 Final” and is instead scheduled to take the “Sociology 100 Final” in another room.”, Col. [28] LN [12-22], “the proximity detection system may receive information from client devices 1110(a)-1110(c) that includes event tickets and, in response to detected proximity near the wireless sensor beacon 1150, the proximity detection system may compare the received information against an event repository to determine if the user associated with the client devices 1110(a)-1110(c) have the correct tickets to the event taking place in the location where the wireless sensor beacon 1150 is located…”), (See also Col [12], LN [48-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaccari and Glasgo with Reyes to include features such as comparing proximity data records to enhance security during transaction authentication.
Examiner’s Note: Reyes further discloses, determining, by the apparatus, a geolocation of each of the one or more apparatuses from which a proximity record is received based at least in part upon the apparatus's geolocation (Reyes Col. [2] LN [14-27], “each of the wireless sensor beacons is associated with a particular geographical location (e.g., latitude and longitude coordinates). As a result, determining the proximity of the client device to the one or more beacons enables for an estimation of a physical location of the client device. For example, the proximity detection system can estimate the location of a client device based on the client device's proximity to a particular beacon, or can be estimated using a trilateration or other multilateration process in which the client device's location is estimated based on the client device's proximity to three particular beacons. Other methods for estimating the location of a client device based on the proximity to one or more beacons are also possible.”).

Vaccari does not expressly disclose, the apparatus is to transmit, with the communication circuitry, proximity records with unique and constantly changing identifiers.
However, Gopalan discloses, the apparatus is to transmit, with the communication circuitry, proximity records with unique and constantly changing identifiers (Gopalan [0029], “the EMS 10 may serve as a central repository for location information associated with mobile devices 26, 36, 46 by constantly updating the identifying information corresponding to each mobile device 26, 36, 46 thereby associating them with a particular site 20, 30, 40.”, [0024], “In addition, the EMS agent on each mobile device may periodically upload a file and/or information onto the DCP server. The file/information may include identifying and status information associated with mobile device. For example, the file may include information that identifies the device (i.e., MAC address, IP address, model, serial number, firmware/OS version, etc.), as well as monitored information (i.e., battery status, signal strength, temperature, etc.)”), (see paragraphs [0029] and [0024], [0033] and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaccari, Glasgo, Reyes with Gopalan to include features such as constantly updating data records of device moments/locations to monitor or track device location to enhance user experience and services.

Examiner’s Note: claim 1 limitation recites “…to create a journal of the sharing of a proximity record of the apparatus with one or more other apparatuses located within a wireless transmission range to the apparatus”, “wherein each proximity record in the journal is created to be useable as evidence to prove the location of the apparatus” and “wherein the apparatus is to transmit, with the communication circuitry,” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Therefore, it fails to provide a patentable distinction over the prior art.  See MPEP § 2114.

Regarding claim 2: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari further discloses: The apparatus of claim 1, further comprising proximity circuitry coupled with the communication circuitry to share the proximity record of the within the wireless transmission range to the apparatus (See paragraphs [0087-0092] and Fig. 7 and Fig. 10 and related text).

Regarding claim 5: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari further discloses: The apparatus of claim 1, further comprising a data store coupled with the journal circuitry, the journal circuitry journals into the data store the sharing of the proximity record of the apparatus with the one or more other apparatuses located within the wireless transmission range to the apparatus, and the receipts of the one or more other proximity records of the one or more other, into the data store.
Vaccari further discloses: The apparatus of claim 4, further comprising a data store coupled with the journal circuitry, the journal circuitry journals into the data store the sharing of the proximity record of the apparatus with the one or more other apparatuses located proximally to the apparatus, and the receipts of the one or more other proximity records of the one or more other proximally located apparatuses from the one or more other proximally located apparatuses, into the data store (See paragraphs [0052]-[0053] and Fig. 1 and Fig. 7 and related text).

Regarding claim 6: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari further discloses: The apparatus of claim 5, wherein the posting circuitry is further coupled to the data store and retrieves the journaled sharing of the proximity record of the apparatus with the one or more other apparatuses located within the wireless transmission range to the apparatus, and the journaled receipts of the one or more proximity records of the one or more other apparatuses, from the data store.
Vaccari further discloses: The apparatus of claim 5, wherein the posting circuitry is further coupled to the data store and retrieves the journaled sharing of the proximity record of the apparatus with the one or more other apparatuses located proximally to the apparatus, and the journaled receipts of the one or more proximity records of the one or more other proximally located apparatuses from the one or more other proximally located apparatuses, from the data store (See paragraphs [0031], [0037], [0054] and [0093] and Fig. 7 and related text).

Regarding claim 10: Vaccari, Glasgo, and Reyes, discloses as shown above.
Vaccari further discloses: The apparatus of claim_1, wherein the apparatus is a mobile device (e.g., a mobile device 120) (See paragraph(s) [0022-0024], and Fig. 1 and Fig. 7 and related text).

Regarding claims 3, 12 and 17: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari further discloses: The apparatus of claim 2, wherein the proximity circuitry further constructs a proximal device graph, based at least in part on the one or more proximity records received from the one or more other apparatuses located within the wireless transmission range
Vaccari further discloses: […] and the second one or more device proximity records of receipt of the one or more other proximity records of the one or more other proximally located apparatuses (See paragraph(s) [0030], [0041] and [0087-0092] and Fig. 7 and Fig. 10 and related text).

Vaccari does not expressly discloses Vaccari does not expressly disclose proving or presenting history data of shared proximity records apparatus in graphical form.
However, Glasgo discloses: The apparatus of claim 2, wherein the proximity circuitry further constructs a proximal device graph, based at least in part on the first one or more device proximity records of sharinged of proximity record of the apparatus with the one or more other apparatuses located proximally to the apparatus,, and […] (see paragraph(s) [0054] and Fig. 3 – Fig. 5H and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaccari and Reyes with Glasgo to include features such as sharing location data with proximity devices and presetting location history in graphical form to enhance user experience.

Regarding claim 9: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari does not expressly discloses proving or presenting history data of shared proximity records apparatus in graphical form.
However, Glasgo discloses: The apparatus of claim 1, further comprising a processor, and an application operated by the processor, wherein the application provides a proximity device graph, constructed based at least in part on the apparatus proximity record and the one or more other proximity records, to a server of the product or service provider, to use as the evidence to prove the apparatus's location to engage in the product or service transaction with the product or service provider.
However, Glasgo discloses: The apparatus of claim 1, further comprising a processor, and an application operated by the processor, wherein the application provides a proximity device graph, constructed based at least in part on the proximity records, to a server of a product or service provider, to prove the apparatus' location (See paragraph(s) [0054], [0090] and [0100-0102] and Fig. 3 – Fig. 5H and Fig. 8 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vaccari and Reyes with Glasgo to include features such such as sharing location data with proximity devices and proving/presetting location history in graphical form to enhance user experience.

Claims 7, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaccari et al. in view of Glasgo in view of Reyes et al. in view of Gopalan et al. and further in view of Egner et al. (US 20180367314 A1).

Regarding claims 7, 15 and 20: Vaccari, Glasgo, Reyes and Gopalan, discloses as shown above.
Vaccari does not expressly disclose: The apparatus of claim 1, wherein unique identifier of each of the proximity records of the apparatus and the one or more other apparatuses comprise identifier tokens.
Vaccari does not expressly disclose: The apparatus of claim 1, wherein the proximity records of the apparatus and the one or more other proximally located apparatuses respectively include identifier tokens of the apparatus and the one or more other proximally located apparatuses.
However Egner discloses: The apparatus of claim 1, wherein the proximity records of the apparatus and the one or more other proximally located apparatuses respectively include identifier tokens of the apparatus and the one or more other proximally located apparatuses (See paragraph(s) [0039] and [0074] and Fig. 8 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vaccari, Glasgo, Reyes and Gopalan with Egner to implement well known security feature such tokenization to include identifier token to enhance security.

Regarding claim 8
Vaccari does not expressly disclose: The apparatus of claim 7, wherein the proximity record of the apparatus and the one or more other proximity records of the one or more apparatuses are encrypted.
Vaccari does not expressly disclose: The apparatus of claim 7, wherein the proximity record of the apparatus and the one or more other proximity records of the one or more other proximally located apparatuses are encrypted.
Vaccari does not expressly disclose: The apparatus of claim 7, wherein the proximity records of the apparatus and the one or more other proximity records of the one or more other proximally located apparatuses are encrypted.
However Egner discloses: The apparatus of claim 7, wherein the proximity records of the apparatus and the one or more other proximity records of the one or more other proximally located apparatuses are encrypted (See paragraph(s) [0039] and [0074] and Fig. 8 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Vaccari, Glasgo, Reyes and Gopalan with Egner to implement well known security feature such as encryption to enhance security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685